Citation Nr: 0031369	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
wrists, right elbow, and left knee as a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for a low back 
disability, to include the issue of whether a timely 
substantive appeal was filed.

3.  Entitlement to service connection for bronchitis, to 
include the issue of whether a timely substantive appeal was 
filed.

4.  Entitlement to service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a timely substantive appeal was 
filed.  

5.  Entitlement to a compensable rating for right distal 
phalanx thumb fracture, to include the issue of whether a 
timely substantive appeal was filed.

6.  Entitlement to a compensable rating for chronic 
sinusitis, to include the issue of whether a substantive 
appeal was timely filed.

7.  Entitlement to a compensable rating for external 
hemorrhoids, to include the issue of whether a substantive 
appeal was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1983 to 
November 1994.  His DD Form 214 does not indicate specific 
dates of service in the Southwest Asia theater of operations, 
but does reflect that he had over six months of foreign 
service and received, in part, the Kuwait Liberation Medal.

The issues on appeal relating to entitlement to service 
connection for bronchitis and entitlement to service 
connection for a low back disability arose from a January 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
issues on appeal relating to entitlement to service 
connection for joint pain of the wrists, right elbow, and 
left knee as a chronic disability resulting from an 
undiagnosed illness, entitlement to skin rash as a chronic 
disability resulting from an undiagnosed illness, entitlement 
to rating in excess of 10 percent for vascular headaches of 
the migraine type, entitlement to a rating in excess of 10 
percent for essential hypertension, entitlement to a 
compensable rating for right distal phalanx thumb fracture, 
entitlement to a compensable rating for chronic sinusitis, 
and entitlement to a compensable rating for external 
hemorrhoids, all arose from a December 1995 rating decision 
of the RO in Nashville, Tennessee.  In April 1997, the claims 
file was transferred back to the Columbia RO.  

In July 1999, the Board of Veterans' Appeals (Board) remanded 
the veteran's claims for additional development.  

The Board notes that on a VA Form 9 dated in January 1997, 
the veteran indicated that he wanted to testify before a 
local hearing officer.  This hearing was scheduled to take 
place in July 1997, but it was canceled.  

In its July 1999 remand, the Board noted that the RO had not 
considered the issues of entitlement to service connection 
for arthritis of all joints on a direct basis, and for joint 
pain of the right knee as a chronic disability resulting from 
an undiagnosed illness, joint pain other than that of the 
wrists, right elbow, and bilateral knees, for muscle pain, 
and for sleep disorders, to include insomnia and "strange 
dreams," all as chronic disabilities resulting from an 
undiagnosed illness.  To date, the RO still has not 
considered these issues.  Since these matters have not been 
developed or certified for appeal, and inasmuch as they are 
not inextricably intertwined with the issues now before the 
Board on appeal, they are again referred to the RO for 
initial consideration.

REMAND

Claim concerning joint pain of the wrists, right elbow, and 
left knee

Following the Board's July 1999 remand, the veteran underwent 
a new VA joint examination in December 1999.  The examiner's 
impression was that there was no evidence of an arthropathy 
or arthritis condition in the veteran (including any external 
stigmata of arthritis), although it was noted that X-rays of 
the veteran's joints had been ordered for review.  

In January 2000, reports of December 1999 X-rays were 
associated with the claims file.  These reports appear to 
indicate degenerative changes in the veteran's wrists, right 
elbow, and left knee.  However, it does not appear that the 
VA joints examiner reviewed these reports, or otherwise 
commented on the indications of arthritis.  The RO should 
forward these reports to the VA examiner in question and 
request an addendum to the examination report, as further 
detailed below.

Claims concerning external hemorrhoids, chronic sinusitis, 
right distal phalanx thumb fracture, skin rash, low back 
disability and bronchitis

As noted in the Board's July 1999 remand, by its January 1995 
rating decision, the RO, in pertinent part, denied service 
connection for a low back disability and also denied service 
connection for bronchitis.  The veteran was advised of this 
rating decision by a letter dated on January 31, 1995, and a 
notice of disagreement was filed in May 1995.  On December 8, 
1995, the RO issued to the veteran a statement of the case 
discussing both issues.  The veteran referenced both the low 
back and bronchitis conditions in another written statement 
received on April 1, 1996, which the RO accepted as a 
substantive appeal.  

Additionally, by a December 1995 rating decision, the RO 
confirmed noncompensable ratings for external hemorrhoids and 
for chronic sinusitis.  By the same rating decision, the RO 
granted service connection for right distal phalanx thumb 
fracture and assigned a noncompensable rating for this 
disability effective from November 1994.  By the same rating 
decision, the RO denied service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness.  
The veteran indicated his disagreement with these 
determinations in a written statement filed in April 1996.  
In this statement, the veteran indicated that he had received 
notice of the December 1995 rating decision by a letter dated 
on December 12, 1995.  The RO issued a statement of the case 
concerning these issues in June 1996.  On a Form 9 received 
on January 9, 1997, the veteran appeared to reference the 
denial of service connection for skin rash as a chronic 
disability resulting from an undiagnosed illness.  He also 
appeared to reference the rating assigned to his service 
connected right distal phalanx thumb fracture.

In the July 1999 remand, the Board notes that questions had 
arisen as to whether timely substantive appeals were filed 
concerning the denials of entitlement to service connection 
for skin rash as a chronic disability resulting from an 
undiagnosed illness, for a low back disability, and for 
bronchitis, as well as the denials of entitlement to 
compensable ratings for external hemorrhoids, chronic 
sinusitis, and right distal phalanx thumb fracture.  These 
questions were to be addressed by the RO.

In an October 1999 letter to the veteran, the RO, in part, 
stated that the issue of entitlement to service connection 
for tinea pedis was not on appeal (when it had, in fact, been 
on appeal and was denied by the Board in July 1999).  
Moreover, the RO did not mention the issues of whether timely 
substantive appeals had been filed concerning the denials of 
service connection for a low back disability and bronchitis, 
although these had been specifically referenced in the July 
1999 remand.  Given the confusing nature of this letter, the 
Board is again remanding these issues so that new 
determinations on timeliness can be made.  If the 
determinations are adverse to the veteran, he should be 
provided with a supplemental statement of the case which 
includes a clear recitation of the relevant procedural facts 
and applicable criteria.

In regard to these timeliness issues, federal regulations 
provide as follows: 

(b)  Substantive Appeal  Except in the 
case of simultaneously contested claims, 
a Substantive Appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the Statement 
of the Case to the appellant, or within 
the remainder of the 1-year period from 
the date of mailing of the notification 
of the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter 
for purposes of determining whether an 
appeal has been timely filed. 

38 C.F.R. § 20.302 (b) (2000).

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board. 

38 C.F.R. § 20.303 (2000).

The filing of additional evidence after 
receipt of notice of an adverse 
determination does not extend the time 
limit for initiating or completing an 
appeal from that determination. 

38 C.F.R. § 20.304 (2000).

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 

(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation. 

38 C.F.R. § 20.305 (2000).

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal public 
holiday.  When a holiday occurs on a 
Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (2000).

In view of the foregoing, these claims are REMANDED to the RO 
for the following development:

1.  The RO should forward the copies of 
December 1999 X-ray reports to the VA 
physician who examined the veteran in 
December 1999, and request for an 
addendum to the examination report.  
Specifically, the VA physician should be 
asked to comment on the X-ray reports and 
discuss whether his impressions 
concerning the existence of arthritis 
have changed upon reviewing the reports.  
If this VA physician is unavailable, the 
claims file should be referred to another 
VA physician who would be able to provide 
such an addendum to the examination 
report.  All logical follow-up 
development in this regard should be 
carried out by the RO.  

2.  The veteran and his representative 
should be notified that VA will address 
the inextricably intertwined issues of 
whether timely substantive appeals have 
been filed concerning the denials of 
entitlement to: (a) service connection 
for a low back disability; (b) service 
connection for bronchitis (c) service 
connection for skin rash as a chronic 
disability resulting from an undiagnosed 
illness; (d) a compensable rating for 
right distal phalanx thumb fracture; (e) 
a compensable rating for chronic 
sinusitis; and (f) a compensable rating 
for external hemorrhoids.  They should be 
advised that they may submit evidence or 
argument, and/or request a hearing, on 
the issues of timeliness of the 
substantive appeals. 

3.  The RO should then determine whether 
timely substantive appeals were filed 
with regard to the issues referenced in 
paragraph (2) above.  The RO should issue 
a supplemental statement of the case on 
these issues and the veteran and his 
representative should be provided an 
opportunity to respond thereto.  

4.  The RO should also consider the 
veteran's claim concerning service 
connection for joint pain of the wrists, 
right elbow, and left elbow, as a chronic 
disability resulting from an undiagnosed 
illness.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case should 
cite and consider 38 C.F.R. § 3.317.  The 
veteran and his representative should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


